DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 are pending in this application.
Applicant’s arguments on claim rejections 35 U.S.C. 103, filed 7/25/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pavletic. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because Fig. 6 contains some step numbers don’t match with current specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pavletic et al. (U.S. Publication Number 2019/0295114, hereafter referred to as “Pavletic”) in view of Abe et al. (U.S. Publication Number 2004/0098225, hereafter referred to as “Abe”), and further in view of Purohit et al. (U.S. Publication Number 2017/0193782, hereafter referred to as “Purohit”).
Regarding claim 1, Pavletic teaches A computer-implemented method comprising:
repeatedly capturing customer data in real-time as the customer data is generated, wherein the customer data includes dynamically changing financial customer data over a period of time ([0118] and Fig. 6: discussing about payment embeddings and crypto-payment embeddings; Fig. 7, step 612: discussing about user enters payroll and income information; [0192] and Fig. 24: discussing about for each time period calculate spending action taken by user at step 2008);
generating a set of vectors, wherein the set of vectors are generated in real-time as the customer data is received ([0123]: discussing about these embeddings are added for all the remaining types of data being added to the user's multi-dimensional vector at 512; Fig. 7, step 618: discussing about create user feature vector).
Pavletic does not explicitly teach mapping the set of vectors to directionally similar template states, wherein mapping includes performing unsupervised clustering of the set of vectors; generating a time series of the directionally similar template states, wherein the time series is generated using the set of vectors over time; generating one or more features associated with the time series, wherein a feature is generated using a sequence corresponding to one or more directionally similar template states in the time series, and wherein generating features includes running the time series through a classification algorithm; and applying the features of the time series to a pre-defined model to determine a trend in the customer data, wherein the trend corresponds to a level of stability associated with a set of customers.
Abe teaches mapping the set of vectors to directionally similar template states, wherein mapping includes performing unsupervised clustering of the set of vectors ([0054], [0060], Fig. 2 #13: discussing about the vector comparator 13 initializes a component number i, discrete time t and an integrated distance sum between the vector components, which are internal variables); 
generating a time series of the directionally similar template states, wherein the time series is generated using the set of vectors over time ([0054], [0060], Fig. 2 #14: discussing about the time series comparator 14 initializes the number of similar vectors R, the number of dissimilar vectors D and an integrated distance sim between respective vectors (integrated value being the sum), which are internal variables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic with the teaching about similar time series retrieving apparatus of Abe because it would detect the similar time series (Abe, [0020]) and the extraction processing may be improved in efficiency and operating speed (Abe, [0119]).
Purohit teaches generating one or more features associated with the time series, wherein a feature is generated using a sequence corresponding to one or more directionally similar template states in the time series, wherein generating features includes running the time series through a classification algorithm ([0032], Fig. 6: Feature extraction module 620 may be implemented by a digital signal processor that extracts features 621 from the motion detector data. Features 621 can include amplitude 622, frequency 623, phase 624, and time series of peaks 625.); and 
applying the features of the time series to a pre-defined model to determine a trend in the customer data, wherein the trend corresponds to a level of stability associated with a set of customers ([0033], Fig. 6: Pattern matching module 630 may access a pattern lookup engine 631 when attempting to match extracted features to simulation based features so that it produce a stimulus character determination 640.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic and Abe with the teaching about stimulus character determination of Purohit because based on the determination of the stimulus, system can sound an alarm or notify a remote service (Purohit, [0032]).

Claim 8 is rejected under the same rationale as claim 1. Pavletic also teaches A computer-program product tangibly embodied in a non-transitory machine- readable storage medium, including instructions that, when executed by one or more processors, cause the one or more processors to perform operations ([0238]: discussing about one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium).

Claim 15 is rejected under the same rationale as claim 1. Pavletic also teaches A system comprising: one or more processors; and one or more non-transitory machine-readable storage media containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations ([0238]: discussing about one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium).

Regarding claims 2, 9 and 16, Pavletic in view of Abe and Purohit teaches wherein generating the one or more features further includes performing data mining on the time series (Abe, [0054], [0060], Fig. 2 #14: discussing about the time series comparator 14 initializes the number of similar vectors R, the number of dissimilar vectors D and an integrated distance sim between respective vectors (integrated value being the sum), which are internal variables; Purohit, [0032], Fig. 6: Feature extraction module 620 may be implemented by a digital signal processor that extracts features 621 from the motion detector data. Features 621 can include amplitude 622, frequency 623, phase 624, and time series of peaks 625.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic with the teaching about similar time series retrieving apparatus of Abe because it would detect the similar time series (Abe, [0020]) and the extraction processing may be improved in efficiency and operating speed (Abe, [0119]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic and Abe with the teaching about stimulus character determination of Purohit because based on the determination of the stimulus, system can sound an alarm or notify a remote service (Purohit, [0032]).

Regarding claims 3, 10 and 17, Pavletic in view of Abe and Purohit teaches wherein the customer data includes a rate of change in a set of balances and payments associated with the set of customers over time (Pavletic, [0197]: The user's features and goal features are passed to the network in addition to publicly available information such as external economic factors such as inflation rate and GDP growth.).

Claims 4, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pavletic in view of Abe, in view of Purohit, and further in view of Poosamani et al. (U.S. Publication Number 20190215796, hereafter referred to as “Poosamani”).  
Regarding claims 4, 11 and 21, Pavletic in view of Abe and Purohit teaches the method of claim 1 as discussed above. Pavletic also teaches wherein the dynamically changing financial customer data is computed using an algorithm ([0118] and Fig. 6: discussing about payment embeddings and crypto-payment embeddings; [0192] and Fig. 24: discussing about for each time period calculate spending action taken by user at step 2008).
Pavletic in view of Abe and Purohit does not explicitly teach an algorithm is a robust non-parametric algorithm or a robust statistical algorithm.
Poosamani teaches an algorithm is a robust non-parametric algorithm or a robust statistical algorithm ([0005], [0171]: discussing about a specialized statistical matching algorithm is also provided; [0137]: discussing about we develop a non-parametric algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic, Abe and Purohit with the teaching about using detailed statistical properties of cellular signals of Poosamani because it would build an effective energy consumption model suitable for most devices based on logged process events (Poosamani, [0129]), and provide good performance in matching accuracy (Poosamani, [0137]).

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavletic in view of Abe, in view of Purohit, and further in view of Balakrishna et al. (U.S. Publication Number 20200019871 , hereafter referred to as “Balakrishna”).  
Regarding claims 5, 12 and 18, Pavletic in view of Abe and Purohit teaches the method of claim 1 as discussed above. Pavletic in view of Abe and Purohit does not explicitly teach computing a distance between the set of vectors and the directionally similar template states, wherein the distance is a normalized Euclidean distance. 
Balakrishna teaches computing a distance between the set of vectors and the directionally similar template states, wherein the distance is a Balakrishna ([0027]: the distance (e.g., the normalized Euclidian distance) between two context vectors in a multi-dimensional vector space can indicate a level of similarity between the respective content of such context vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic, Abe and Purohit with the teaching about normalized Euclidian distance of Balakrishna because it would improve a decision output based on the distance between the two vectors (e.g., the normalized Euclidian distance between the two vectors) (Balakrishna, [0093]).

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavletic in view of Abe, in view of Purohit, and further in view of Han et al. (U.S. Publication Number 20190332946 , hereafter referred to as “Han”).  
Regarding claims 6, 13 and 19, Pavletic in view of Abe and Purohit teaches the method of claim 1 as discussed above. Pavletic in view of Abe and Purohit does not explicitly teach wherein the set of vectors are mapped to directionally similar template states using cosine similarity.
Han teaches wherein the set of vectors are mapped to directionally similar template states using cosine similarity ([0067]: the similarity between two vectors is defined by a distance metric (e.g., a cosine similarity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic, Abe and Purohit with the teaching about cosine similarity of Han because it would  improve efficiently in interactions between the user and the computer (Han, [0093]).

Regarding claims 7, 14 and 20, Pavletic in view of Abe and Purohit teaches the method of claim 1 as discussed above. Pavletic in view of Abe and Purohit does not explicitly teach introducing the set of vectors into a machine learning algorithm.
Han teaches introducing the set of vectors into a machine learning algorithm ([0067]: the input vector is provided to a machine-learned model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conducting machine learning on multi-dimensional vectors of Pavletic, Abe and Purohit with the teaching about cosine similarity of Han because it would  improve efficiently in interactions between the user and the computer (Han, [0093]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162   

November 12, 2022